DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 22 June 2020 in which claims 1, 22-23 were amended. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 24 March 2020 are maintained. Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
Claims 1-2, 5-11, 22-23, 25-26 are under prosecution.  

Priority
Applicant's claim for domestic priority under 35 U.S.C. 119(e) filed 25 March 2020 is acknowledged.  The Provisional Application filed 16 January 2016 upon which priority is claimed does not provide adequate support under 35 U.S.C. 112 for the instant claims drawn to a gasket for coupling the substrate and assay chip.  Therefore the effective filing date for the instant claims is the filing date of the instant application i.e. 17 January 2017.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 1-2, 5-11, 22-26, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al (2016/0010078, published 14 January 2016), Hess et al (USP 6,716,629, issued 6 April 2004) and Fan et al (2015/0204862, filed 5 December 2014).
	Regarding Claims 1-2, Shirai teaches an apparatus comprising a substrate (6) comprising plurality of capture wells (2) having a top, bottom and through hole providing direct fluidic communication between the well and array (8) thereby having definable locations on the substrate and wherein the wells are configured to capture single cells  (Fig. 2, Fig. 7, Example 2).  Shirai further teaches the substrate (6) is attached to a porous array (71) for capture of fluidic output from the capture wells (e.g. ¶ 101).

	However, chips for performing single-cell PCR were well-known and routinely practiced in the art as taught by Hess. 
Hess teaches a substrate having a plurality of capture wells, a top and a bottom and through holes formed in the bottom of the wells the through-hole providing a fluidic connection from the capture wells, the capture wells configured for isolation of a single cell or bead (e.g.  Fig. 2, Fig. 8 and related text, col. 12, lines 63-67, Examples 1-3 and 11-12).  
Hess further teaches the substrate is stacked upon an assay chip having defined locations to capture fluidic output from the through-holes for hybridization to immobilized probes and subsequent PCR (e.g. paragraph spanning col. 35-36) wherein an elastomer sheet/o-ring to provide a liquid-tight seal and prevent cross-contamination between through-holes (e.g. col. 42, lines 14-52).
Thus, it was well-known in the art to utilize a gasket with flow-through systems to prevent cross-contamination between adjacent flow paths.   Therefore one of ordinary skill would have reasonably utilized a gasket between the flow-through channels and support of Shirai so as to form a liquid-tight seal between the channels and array so as to prevent cross-contamination as routinely practiced in the art. 
Hess further teaches chips provide spatial addressability with precise center-to-center spacing with a range of selected diameters and volumes (e.g. col. 14, lines 26-67).

“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) see MPEP 2113.
Furthermore, microarrays produced by printing was well-known and routinely practiced in the art as taught by Fan (e.g. ¶ 88).
Fan teaches a similar device comprising a substrate with single-cell capture wells (11) attachable to a microarray (21) wherein the microarray printed with defined capture agents e.g. nucleic acids (¶ 168-179), and the microarray is aligned with the single-cell capture regions for multiplex single cell profiling (Abstract, Fig. 22-24 and related text).  Fan further teaches the ultra-high density microarray provides multiplex detection of a very large number of compounds from each cell (e.g. ¶ 185-188).
One of ordinary skill would have reasonably utilized the chips of Hess and/or Fan in the device of Shirai for the expected benefits of addressability and variable but precise spacing based on desired applications as taught by (Hess e.g. col. 14) and multiplex detection of a very large number of compounds from each cell as taught by Fan (e.g. ¶ 185-188).

It is further noted that the recitation “configured for the isolation of a single cell, bead….based on size” broadly defines any well configuration because cells and beads are known to have a wide range of sizes and because neither the claim nor the specification defines the configuration as one that limits the size of the well relative to any known cell or bead. However, it is noted that Shirai specifically teaches single cells and Hess specifically teaches single beads and cells and Fan teaches single cells. 
	Regarding Claims 5-7, Shirai teaches the porous array comprises immobilized probes to enable analysis of cell product (e.g. Example 2) via optical detection (e.g. optical microscope, ¶ 113).  Hess also teaches immobilized probes for assay analysis (e.g. paragraph spanning col. 35-36) and optical detect (e.g. col. 50, lines 19-36).  And Fan teaches the capture agents are labeled for optical detection (¶ 191, ¶ 207).
	Regarding Claim 8, Shirai teaches the cell trapping has an upper diameter or 50 µm and through-hole diameter of 10µm (¶ 83).
	Regarding Claim 9, Shirai teaches that immobilized probes include cell-recognition tags (e.g. Example 2, e.g. ¶ 106).  Hess teaches that each through-hole of the assay chip has a different probe (e.g. col. 16, lines 35-42).
Regarding Claim 10, Shirai teaches the cell trapping has an upper diameter or 50 µm and through-hole diameter of 10µm (¶ 83) thereby providing dimensions between 500 µm and 100 nm as claimed.

	Regarding Claim 22, Shirai teaches that the probes are immobilized on the porous array at a density of one probe for every 30-100 nm2 and aligned with the cells (e.g. Fig. 7 and related text; Example 2; ¶ 106-108).  Hess teaches that each through-hole of the assay chip has a different probe (e.g. col. 16, lines 35-42) and teaches addressable through-hole arrays having through-hole diameters in the micron range (e.g. Abstract, col. 14, lines 35-37).  And Fan teaches the array comprises nucleic acids at defined positions aligned with the cell microchamber (¶ 168-179).
Regarding Claim 23, Hess teaches an elastomer sheet/o-ring to provide a liquid-tight seal and prevent cross-contamination between through-holes thereby providing a substrate with a gasket for coupling (e.g. col. 42, lines 14-52).
	Regarding Claims 24-25, Shirai teaches the arrayed probes are used for genetic information and/or sequencing (¶ 119).  Hess teaches the arrayed probes are used for genetic screening and/or sequencing (e.g. col. 14, lines 13-25).  And Fan teaches the arrayed probes are used for genomic profiling of single cells (e.g. ¶ 226).
	Neither the claims nor the specification define the microarrays for genomic analysis or next generation sequencing over any nucleic acids on a microarray.  Therefore, given the broadest reasonable interpretation of the claims, the arrays for genetic analysis and/or sequencing of Shirai, Hess and Fan are encompassed by the broadly defined invention. 

Response to Arguments
	Applicant argues that neither Shirai nor Hess teach a printed microarray.  Applicant further asserts that using the microarray of Fan would require a substantial redesign of Shirai and Hess.  Applicant asserts that the porous membrane of Shirai would not readily be considered to mate with a printed microarray and further asserts it would not be practical to print a microarray within the through holes Hess or porous membrane of Shirai.  
	The arguments have been considered but are not found persuasive.  The claim defines the assay chip comprising a printed microarray.   Neither the claim nor the instant specification define or limit the material of the microarray, the density of the microarray or surface properties of the microarray.   Additionally, the claim and specification do not define or limit “printed” so as to define the microarray over any surface configured to capture output from the fluidic channels.   Therefore Applicant’s assertion that using a printed microarray would require redesign of Shirai and/or Hess is not commensurate in scope with the microarray encompassed by the claim. 
  	Applicant further argues that neither Shirai nor Hess teach or suggest how to functionalize each feature of their devices with unique DNA sequences so as to meet the limitations of Claims 6 and 9.
	The argument is not found persuasive.  Claim 6 defines the entity on the substrate comprises a sequence of nucleic acids traceable to each vertical fluidic channel.   Shirai specifically teaches the traceable connection as illustrated e.g. Fig. 10A-C wherein regions 72 are aligned with cell trapping regions and surrounded by non-porous regions (71).  The alignment is also described at ¶ 101):
provided with many pores 72 that penetrate the sheet, and DNA probes are immobilized on the inner walls of the pores 72. The cell array device 6 made of PDMS for cell capture and the porous array sheet (porous membrane) 71 for nucleic acid trapping (capture) are the fundamental elements of the device for nucleic acid extraction. These two elements are directly superposed on top of each other, and such elements also serve as fluid channels connecting these two elements, in the same manner as in Example 1, cells are captured, a cell-containing buffer is substituted with a lysis buffer, and cells are disrupted while applying an electric field in a direction perpendicular to the device. Thus, mRNA in the disrupted cell is captured (trapped) by the DNA probe 73 on the inner wall of the pores 72 immediately below the cell trapping section via hybridization. (Emphasis added)
	Claim 9 is drawn to “a unique and distinguishable chemical entity is patterned on the assay chip”.   The claim defines a unique and distinguishable chemical entity.   Both Shirai and Hess teach detectable probes and Hess specifically teaches each through-hole has a different (i.e. unique) probe.   Additionally, it is noted that the claim only requires a single chemical entity.  The claim does not limit each entity to being unique from all other probes or distinguishable from all other probes.  Therefore it is maintained that the prior art obviates the invention as broadly claimed. 
	 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741. The examiner can normally be reached Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634